                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DONG PYOU HAN,                                       )
                                                     )
              Petitioner,                            )   Civil Action No. 18-1413
                                                     )   Judge David Stewart Cercone I
                      V.                             )   Magistrate Judge Maureen P. Kelly
                                                     )
WARDEN J. ODDO,                                      )
                                                     )
              Respondent.                            )

                                   MEMORANDUM ORDER

       Dong Pyou Han ("Petitioner") has filed the Petition ostensibly under 28 U.S.C. § 2241

for Writ of Habeas Corpus, (the "Petition"), ECF No. 4, seeking to attack, not the execution of

his sentence, but instead, his federal conviction.

       The case was referred to Magistrate Judge Maureen Kelly in accordance with the

Magi;;;trate Judges Act, 28 U.S.C. § 636(b)(l), and Local Civil Rules 72.C and D.

       Magistrate Judge Kelly's Report and Recommendation, ECF No. 7, filed on February 19,

2019, recommended that the Petition be dismissed due to lack of jurisdiction because a Section

2241 habeas petition cannot generally be used to challenge a conviction and furthermore,

Petiti::mer did not carry his burden to show that he came within the savings clause so as to permit

him t) utilize a Section 2241 petition in order to attack his conviction. Petitioner was informed

that he could file Objections to the Report by March 8, 2019. After being granted an extension

of time, ECF No. 9, Petitioner filed Objections to the Report. ECF No. 10.

       Nothing in Petitioner's Objections merits rejection of the Report or extended comment.

       In his Objections, Petitioner repeats the arguments he raised in his Petition, which were

adequately addressed by the Report. Petitioner simply cannot escape the impact of the

Dorsainvil rule, which only permits a federal convict to challenge his conviction by way of a
Secti,m 2241 Petition when two conditions are met: 1) he is claiming actual innocence of the

crimt(s) of conviction; and 2) he had no previous opportunity to raise the challenge. As the

Report correctly notes, Petitioner certainly had a prior opportunity to raise the claim he raises

herein, namely, that the indictment did not adequately invoke federal jurisdiction. In addition,

given that he pleaded guilty to the crimes, Petitioner does not seemingly claim actual innocence

of tht crimes but merely that the District Court that convicted him lacked jurisdiction to do so.

Having failed to bring himself within the savings clause by meeting the requirements of

Dorsainvil, the Petition must be dismissed.                  '(b.
          Accordingly, IT IS HEREBY ORDERED this         t    day of April, 2019, after de novo

review of the record and the Report and Recommendation and the Objections thereto, the

Petiti:m for Writ of Habeas Corpus ostensibly filed pursuant to 28 U.S.C. § 2241, is

DISMISSED. The Report is adopted as the opinion of the Court. The Clerk is to mark the case

closed.

          IT IS FURTHER ORDERED THAT, if Petitioner wishes to appeal, he must file a notice

of appeal from this order in accordance with Fed. R. App. P. 4(a)(l).




                                              David Stewart Cercone
                                              Senior United States District Judge


cc:       The Honorable Maureen P. Kelly
          United States Magistrate Judge

          DONG PYOU HAN
          60253-060
          M.V.C.C.
          555 Geo Drive
          Philipsburg, PA 16866



                                                     2
